Title: From George Washington to William Fitzhugh, 14 May 1789
From: Washington, George
To: Fitzhugh, William

 

Dear Sir,
United States May 14th 1789

Your letter of the 26th of April was handed to me but a few days ago. Your congratulations and the good wishes of yourself, Mrs Fitzhugh & your family deserve, & receive my warmest acknowledgments.
Amidst the numerous applications which are made for offices I shall leave no means in my power untried to gain such information & knowledge of Character & pretensions as will enable me to nominate those who, upon every consideration, are the most proper to fill them; for I have entered upon the duties of my station unconfined by any engagements—and uninfluenced by any ties. With very great regard & esteem I am Dear Sir—Yr most Obedt Hbe Sert
